Exhibit 10(g)

AMENDED AND RESTATED

EXECUTIVE RETENTION EMPLOYMENT AGREEMENT

Amended and Restated Executive Retention Employment Agreement between FPL Group,
Inc., a Florida corporation (the "Company"), and ___________ (the "Executive"),
originally dated as of _________ and hereby amended and completely restated as
of December 12, 2008. The Board of Directors of the Company (the "Board") has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company and its Affiliated Companies will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Potential Change of Control or a Change of Control (each as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by the circumstances surrounding a Potential
Change of Control or a Change of Control and to encourage the Executive's full
attention and dedication to the Company and its Affiliated Companies currently
and in the event of any Potential Change of Control or Change of Control (and,
under certain circumstances, in the event of the termination or abandonment of a
Change of Control transaction), and to provide the Executive with compensation
and benefits arrangements which ensure that the compensation and benefits
expectations of the Executive will be satisfied and which are competitive with
those of other corporations which may compete with the Company for the services
of the Executive. Therefore, in order to accomplish these objectives, the Board
has caused the Company to enter into this Amended and Restated Executive
Retention Employment Agreement (the "Agreement"). The Agreement supersedes and
replaces in its entirety the predecessor Executive Retention Employment
Agreement dated ________between the Company and the Executive.  [Note:
Agreements for Messrs. Sieving and Poppell are not amended and restated;
references related to amendment and restatement are therefore omitted.]

Therefore, the Company and the Executive agree as follows:

    Effective Date.

    The effective date of this Agreement (the "Effective Date") shall be the
    date on which (i) a Potential Change of Control occurs, (ii) the Board
    approves a plan of complete liquidation or dissolution of the Company, (iii)
    a Change of Control occurs pursuant to Section 2(a)(1) or (2) below or (iv)
    a definitive agreement is signed by the Company which provides for a
    transaction that, if approved by shareholders or consummated, as applicable,
    would result in a Change of Control pursuant to Section 2(a)(3) or (4)
    below; provided, however, that any of the foregoing which may have occurred
    prior to the date hereof shall be disregarded. Anything in this Agreement to
    the contrary notwithstanding, if, prior to the Effective Date, the
    Executive's employment with the Company or its Affiliated Companies was
    terminated by the Company or its Affiliated Companies, or both, as
    applicable, other than for Cause or Disability (each as defined below) or by
    the Executive for Good Reason (as defined below) and the Executive can
    reasonably demonstrate that such termination (or the event constituting Good
    Reason) took place (a) at the request or direction of a third party who took
    action that caused a Potential Change of Control or (b) in contemplation of
    an event that would give rise to an Effective Date, an Effective Date will
    be deemed to have occurred ("Deemed Effective Date") immediately prior to
    the Date of Termination (as defined in Section 7(e) below), provided that a
    Change of Control occurs within a two-year period following such Date of
    Termination. As used in this Agreement, the term "Affiliated Companies"
    shall include any corporation or other entity controlled by, controlling or
    under common control with the Company and the term "Subsidiary" shall mean
    (x) any corporation or other entity (other than the Company) with respect to
    which the Company owns, directly or indirectly, 50% or more of the total
    combined voting power of all classes of stock or other ownership interests
    or (y) any other related entity which may be designated by the Board as a
    Subsidiary, provided such entity could be considered a subsidiary according
    to generally accepted accounting principles.

    Change of Control; Potential Change of Control.
    For the purposes of this Agreement:
     a. A "Change of Control" shall mean the first (and only the first) to occur
        of the following:
         1. The acquisition by any individual, entity or group (within the
            meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
            Act of 1934, as amended (the "Exchange Act")) of beneficial
            ownership (within the meaning of Rule 13d-3 promulgated under the
            Exchange Act) of 20% or more of either (x) the then outstanding
            shares of common stock of the Company (the "Outstanding Company
            Common Stock") or (y) the combined voting power of the then
            outstanding voting securities of the Company entitled to vote
            generally in the election of directors (the "Outstanding Company
            Voting Securities"); provided, however, that the following
            acquisitions (collectively, the "Excluded Acquisitions") shall not
            constitute a Change of Control (it being understood that shares
            acquired in an Excluded Acquisition may nevertheless be considered
            in determining whether any subsequent acquisition by such
            individual, entity or group (other than an Excluded Acquisition)
            constitutes a Change of Control): (i) any acquisition directly from
            the Company or any Subsidiary; (ii) any acquisition by the Company
            or any Subsidiary; (iii) any acquisition by any employee benefit
            plan (or related trust) sponsored or maintained by the Company or
            any Subsidiary; (iv) any acquisition by an underwriter temporarily
            holding Company securities pursuant to an offering of such
            securities; (v) any acquisition in connection with which, pursuant
            to Rule 13d-1 promulgated pursuant to the Exchange Act, the
            individual, entity or group is permitted to, and actually does,
            report its beneficial ownership on Schedule 13G (or any successor
            Schedule); provided that, if any such individual, entity or group
            subsequently becomes required to or does report its beneficial
            ownership on Schedule 13D (or any successor Schedule), then, for
            purposes of this paragraph, such individual, entity or group shall
            be deemed to have first acquired, on the first date on which such
            individual, entity or group becomes required to or does so report,
            beneficial ownership of all of the Outstanding Company Common Stock
            and/or Outstanding Company Voting Securities beneficially owned by
            it on such date; or (vi) any acquisition in connection with a
            Business Combination (as hereinafter defined) which, pursuant to
            subparagraph (3) below, does not constitute a Change of Control; or
         2. Individuals who, as of the date hereof, constitute the Board (the
            "Incumbent Board") cease for any reason to constitute at least a
            majority of the Board; provided, however, that any individual
            becoming a director subsequent to the date hereof whose election, or
            nomination for election by the Company's shareholders, was approved
            by a vote of at least a majority of the directors then comprising
            the Incumbent Board shall be considered as though such individual
            were a member of the Incumbent Board, but excluding, for this
            purpose, any such individual whose initial assumption of office
            occurs as a result of either an actual or threatened election
            contest with respect to the election or removal of directors or
            other actual or threatened solicitation of proxies or consents by or
            on behalf of an individual, entity or group other than the Board; or
         3. Consummation by the Company of a reorganization, merger,
            consolidation or other business combination (any of the foregoing, a
            "Business Combination") of the Company or any Subsidiary of the
            Company with any other corporation, in any case with respect to
            which:
             i.  the Outstanding Company Voting Securities outstanding
                 immediately prior to such Business Combination do not,
                 immediately following such Business Combination, continue to
                 represent (either by remaining outstanding or being converted
                 into voting securities of the resulting or surviving entity or
                 any ultimate parent thereof) more than [55% - Messrs. Davidson,
                 McGrath, Bennett, Pimentel, Poppell and Sieving][60% - Messrs.
                 Hay, Olivera, Rodriguez, Robo and Stall] of the outstanding
                 common stock and of the then outstanding voting securities
                 entitled to vote generally in the election of directors of the
                 resulting or surviving entity (or any ultimate parent thereof);
                 or
             ii. less than a majority of the members of the board of directors
                 of the resulting or surviving entity (or any ultimate parent
                 thereof) in such Business Combination (the "New Board")
                 consists of individuals ("Continuing Directors") who were
                 members of the Incumbent Board (as defined in subparagraph (2)
                 above) immediately prior to consummation of such Business
                 Combination (excluding from Continuing Directors for this
                 purpose, however, any individual whose election or appointment
                 to the Board was at the request, directly or indirectly, of the
                 entity which entered into the definitive agreement with the
                 Company or any Subsidiary providing for such Business
                 Combination); or
        
         4. (i) Consummation of a sale or other disposition of all or
            substantially all of the assets of the Company, other than to a
            corporation with respect to which, following such sale or other
            disposition, more than [55% - Messrs. Davidson, McGrath, Bennett,
            Pimentel, Poppell and Sieving][60% - Messrs. Hay, Olivera,
            Rodriguez, Robo and Stall] of, respectively, the then outstanding
            shares of common stock of such corporation and the combined voting
            power of the then outstanding voting securities of such corporation
            entitled to vote generally in the election of directors is then
            beneficially owned, directly or indirectly, by all or substantially
            all of the individuals and entities who were the beneficial owners,
            respectively, of the Outstanding Company Common Stock and
            Outstanding Company Voting Securities immediately prior to such sale
            or other disposition in substantially the same proportion as their
            ownership, immediately prior to such sale or other disposition, of
            the Outstanding Company Common Stock and Outstanding Company Voting
            Securities as the case may be; or (ii) shareholder approval of a
            complete liquidation or dissolution of the Company.
    
        The term "the sale or disposition by the Company of all or substantially
        all of the assets of the Company" shall mean a sale or other disposition
        transaction or series of related transactions involving assets of the
        Company or of any Subsidiary (including the stock of any Subsidiary) in
        which the value of the assets or stock being sold or otherwise disposed
        of (as measured by the purchase price being paid therefor or by such
        other method as the Board determines is appropriate in a case where
        there is no readily ascertainable purchase price) constitutes more than
        two-thirds of the fair market value of the Company (as hereinafter
        defined). The "fair market value of the Company" shall be the aggregate
        market value of the then Outstanding Company Common Stock (on a fully
        diluted basis) plus the aggregate market value of the Company's other
        outstanding equity securities. The aggregate market value of the shares
        of Outstanding Company Common Stock shall be determined by multiplying
        the number of shares of Outstanding Company Common Stock (on a fully
        diluted basis) outstanding on the date of the execution and delivery of
        a definitive agreement with respect to the transaction or series of
        related transactions (the "Transaction Date") by the average closing
        price of the shares of Outstanding Company Common Stock for the ten
        trading days immediately preceding the Transaction Date. The aggregate
        market value of any other equity securities of the Company shall be
        determined in a manner similar to that prescribed in the immediately
        preceding sentence for determining the aggregate market value of the
        shares of Outstanding Company Common Stock or by such other method as
        the Board shall determine is appropriate.
    
     b. A "Potential Change of Control" shall be deemed to have occurred if an
        event set forth in either of the following subparagraphs shall have
        occurred:
         1. the Company or any individual, entity or group (within the meaning
            of Section 13(d)(3) or 14(d)(2) of the Exchange Act) publicly
            announces or otherwise communicates to the Board in writing an
            intention to take or to consider taking actions (e.g., a "bear hug"
            letter, an unsolicited offer or the commencement of a proxy contest)
            which, if consummated or approved by shareholders, as applicable,
            would constitute a Change of Control; or
         2. any individual, entity or group (within the meaning of Section
            13(d)(3) or 14(d)(2) of the Exchange Act) directly or indirectly,
            acquires beneficial ownership of 15% or more of the Outstanding
            Company Common Stock or Outstanding Company Voting Securities;
            provided, however, that Excluded Acquisitions shall not constitute a
            Potential Change of Control.

    Employment Period.
 1. The Company hereby agrees to continue the Executive in its or its Affiliated
    Companies' employ, or both, as the case may be, and the Executive hereby
    agrees to remain in the employ of the Company, or its Affiliated Companies,
    or both, as the case may be, subject to the terms of this Agreement, for a
    period commencing on the Effective Date and ending on the third[second -
    Messrs. Stall and Rodriguez only] anniversary of such date (such period or,
    if shorter, the period from the Effective Date to the Date of Termination,
    is hereinafter referred to as the "Employment Period").
 2. Anything in this Agreement to the contrary notwithstanding, (x) if an
    Effective Date occurs (other than as a result of a Change of Control under
    Section 2(a)(1) or (2) above) and the Board adopts a resolution to the
    effect that the event or circumstance giving rise to the Effective Date no
    longer exists (including by reason of the termination or abandonment of the
    transaction contemplated by the definitive agreement referred to in clause
    (iv) of Section 1 hereof), the Employment Period shall terminate on the date
    the Board adopts such resolution, but this Agreement shall otherwise remain
    in effect, and (y) if a Change of Control occurs pursuant to Section 2(a)(3)
    or (4) above during the Employment Period, the Employment Period shall
    immediately extend to and end on the third [second - Messrs. Stall and
    Rodriguez only] anniversary of the date of such Change of Control (or, if
    earlier, to the Date of Termination) and a new Effective Date will be deemed
    to have occurred on the date of such Change of Control.

Position and Duties.



During the Employment Period, the Executive's status, offices, titles, and
reporting requirements with the Company or its Affiliated Companies or both, as
the case may be, shall be commensurate with those in effect during the 90-day
period immediately preceding the Effective Date. The duties and responsibilities
assigned to the Executive may be increased, decreased or otherwise changed
during the Employment Period, provided that the duties and responsibilities
assigned to the Executive at any given time are not materially inconsistent with
the Executive's status, offices, titles, and reporting requirements as in effect
during the 90-day period immediately preceding the Effective Date. The
Executive's services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any location less than 20
miles from such location, although the Executive understands and agrees that he
may be required to travel from time to time for business purposes.



During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
substantially all of his time and attention during normal business hours to the
business and affairs of the Company and its Affiliated Companies and to use his
reasonable best efforts to perform faithfully and efficiently the duties and
responsibilities assigned to him hereunder. During the Employment Period it
shall not be a violation of this Agreement for the Executive to serve on
corporate, civic or charitable boards or committees, deliver lectures, fulfill
speaking engagements or teach at educational institutions and devote reasonable
amounts of time to the management of his and his family's personal investments
and affairs, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities as an employee of the Company or
its Affiliated Companies in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the reinstatement or
continued conduct of such activities (or the reinstatement or conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive's responsibilities to the Company and its Affiliated Companies.

Compensation.



During the Employment Period, the Executive shall be compensated as follows:



Annual Base Salary
. The Executive shall be paid an annual base salary ("Annual Base Salary"), in
equal biweekly installments or otherwise in accordance with the Company's
then-current payroll practice, at least equal to the annual rate of base salary
being paid to the Executive by the Company and its Affiliated Companies as of
the Effective Date. The Annual Base Salary shall be reviewed at least annually
and shall be increased substantially consistent with increases in base salary
generally awarded to other peer executives of the Company and its Affiliated
Companies. Such increases shall in no event be less than the increases in the
U.S. Department of Labor Consumer Price Index - U.S. City Average Index. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term "Annual Base Salary" as utilized
in this Agreement shall refer to Annual Base Salary as so increased.
Annual Bonus
. In addition to Annual Base Salary, the Executive shall be awarded, for each
fiscal year ending during the Employment Period, an annual cash bonus (the
"Annual Bonus") equal to a percentage of his Annual Base Salary. Such percentage
shall be substantially consistent with the targeted percentages generally
awarded to other peer executives of the Company and its Affiliated Companies,
but at least equal to the higher of (i) the percentage obtained by dividing his
targeted annual bonus for the then current fiscal year by his then Annual Base
Salary or (ii) the average percentage of his annual base salary (as in effect
for the applicable years) that was paid or payable, including by reason of any
deferral, to the Executive by the Company and its Affiliated Companies as an
annual bonus (however described, including as annual incentive compensation) for
each of the three fiscal years immediately preceding the fiscal year in which
the Effective Date occurs (or, if higher, for each of the three fiscal years
immediately preceding the fiscal year in which a Change of Control occurs, if a
Change of Control occurs following the Effective Date). For the purposes of any
calculation required to be made under clause (ii) of the preceding sentence, an
annual bonus shall be annualized for any fiscal year consisting of less than
twelve full months or with respect to which the Executive was employed for, and
received pro-rated annual incentive compensation with respect to, less than the
full twelve months, and, if the Executive has not been employed for the full
duration of the three fiscal years immediately preceding the year in which the
Effective Date occurs, the average shall be calculated over the duration of the
Executive's employment in such period. Each such Annual Bonus shall be paid no
later than the end of the second month of the fiscal year next following the
fiscal year for which the Annual Bonus is awarded, unless the Executive
otherwise elects to defer the receipt of such Annual Bonus in accordance with a
deferred compensation plan of the Company or its Affiliated Companies that
complies with Section 409A of the Internal Revenue Code (the "Code").
Long Term Incentive Compensation
. During the Employment Period, the Executive shall be entitled to participate
in all incentive compensation plans, practices, policies, and programs
applicable generally to other peer executives of the Company and its Affiliated
Companies, but in no event shall such plans, practices, policies, and programs
provide the Executive with incentive opportunities and potential benefits, both
as to amount and percentage of compensation, less favorable, in the aggregate,
than those provided by the Company and its Affiliated Companies for the
Executive under the FPL Group Long Term Incentive Plan (including, without
limitation, performance share awards, stock option grants and restricted stock
awards), or other plan providing for the grant of equity compensation for
executive officers, as in effect at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company and its Affiliated Companies.
Savings and Retirement Plans
. During the Employment Period, the Executive shall be entitled to participate
in all savings and retirement plans, practices, policies, and programs
applicable generally to other peer executives of the Company and its Affiliated
Companies, but in no event shall such plans, practices, policies, and programs
provide the Executive with savings opportunities and retirement benefit
opportunities, in each case, less favorable, in the aggregate, than the most
favorable of those provided by the Company and its Affiliated Companies for the
Executive under such plans, practices, policies, and programs as in effect at
any time during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Executive, those provided generally at any time after
the Effective Date to other peer executives of the Company and its Affiliated
Companies.

In addition, during the Employment Period the Executive shall be entitled under
this Agreement to the Payment in Lieu of Lost Future Benefits described in Annex
A attached hereto and made a part hereof by this reference ("Payment in Lieu of
Lost Future Benefits"). The vesting of such Payment in Lieu of Lost Future
Benefits shall be determined in accordance with Section 8 of this Agreement. The
payment of such amount shall be determined in accordance with Section 8 of this
Agreement, to the extent the ability to make such payment under Section 8 is
consistent with the limitations of Code Section 409A and the terms of the
Company's Supplemental Executive Retirement Plan.

To the extent that the payment of this amount pursuant to Section 8 would be
inconsistent with the limitations of Code Section 409A or the terms of the
Company's Supplemental Executive Retirement Plan, the payment of this amount
described in Annex A shall be made under the terms of the Company's Supplemental
Executive Retirement Plan, pursuant to the provisions therein relating to
post-2005 accrued benefits that are subject to Code Section 409A.

Benefit Plans
. During the Employment Period, the Executive and/or the Executive's family, as
the case may be, shall be eligible for participation in and shall receive all
benefits under welfare benefit plans, practices, policies, and programs provided
by the Company and its Affiliated Companies (including, without limitation,
medical, executive medical, annual executive physical, prescription, dental,
vision, short-term disability, long-term disability, executive long-term
disability, salary continuance, employee life, group life, accidental death and
dismemberment, and travel accident insurance plans and programs) to the extent
applicable generally to other peer executives of the Company and its Affiliated
Companies, but in no event shall such plans, practices, policies, and programs
provide the Executive with benefits which are less favorable, in the aggregate,
than the most favorable of such plans, practices, policies, and programs in
effect for the Executive at any time during the 90-day period immediately
preceding the Effective Date or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its Affiliated Companies.
Expenses
. During the Employment Period, the Executive shall be entitled to receive
prompt reimbursement for all reasonable expenses incurred by the Executive in
accordance with the most favorable policies, practices, and procedures of the
Company and its Affiliated Companies in effect for the Executive at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its Affiliated Companies.
The payment of such reimbursements shall be made within thirty (30) days after
submission of requests for reimbursement in accordance with applicable policies
and procedures of the Company. Notwithstanding anything to the contrary in this
Section 5(f) or elsewhere, reimbursement of expenses will be made consistent
with the Company's Expense Reimbursement Policy, which is intended to comply
with the requirements of Code Section 409A and Treasury Regulation Section
1.409A-3(i)(1)(iv).
Fringe Benefits
. During the Employment Period, the Executive shall be entitled to fringe
benefits, including but not limited to those described in Section 8(a)(5), in
accordance with the most favorable plans, practices, programs, and policies of
the Company and its Affiliated Companies in effect for the Executive at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its Affiliated Companies.
Office and Support Staff
. During the Employment Period, the Executive shall be entitled to an office or
offices of a size and with furnishings and other appointments, and to exclusive
personal secretarial and other assistance, at least equal to the most favorable
of the foregoing provided to the Executive by the Company and its Affiliated
Companies at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as provided generally at
any time thereafter with respect to other peer executives of the Company and its
Affiliated Companies.
Vacation
. During the Employment Period, the Executive shall be entitled to paid vacation
in accordance with the most favorable plans, policies, programs, and practices
of the Company and its Affiliated Companies as in effect for the Executive at
any time during the 90-day period immediately preceding the Effective Date or,
if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
Affiliated Companies. In addition to, and notwithstanding anything to the
contrary in, the preceding sentence, any unused vacation days shall be carried
over from year to year.

Change of Control.
Benefits Upon Change of Control
. If, as of the date of a Change of Control which occurs during the Employment
Period (including on the Effective Date), the Executive is employed by the
Company or one of its Affiliated Companies, then as of such date:
 1. 50% of each outstanding performance stock-based award granted to the
    Executive shall become fully vested and earned at a deemed achievement level
    equal to the higher of (x) the targeted level of performance for such award
    or (y) the average level (expressed as a percentage of target) of
    achievement in respect of similar performance stock-based awards which
    matured over the three fiscal years immediately preceding the year in which
    the Change of Control occurred; payment of each such vested award shall be
    made to the Executive, in the form described below, as soon as practicable
    following such Change of Control consistent with Code Section 409A; and the
    remainder of each such award shall remain outstanding (on a converted basis,
    if applicable) and shall remain subject to the terms and conditions of the
    plan under which such award was granted, as well as the terms and conditions
    of this Agreement; and
 2. all other outstanding stock-based awards granted to the Executive shall be
    fully vested and earned; and
 3. any outstanding option, stock appreciation right, and other outstanding
    award in the nature of a right that may be exercised that was granted to the
    Executive and which was not previously exercisable and vested shall become
    fully exercisable and vested; and
 4. the restrictions and forfeiture conditions applicable to any outstanding
    award granted to the Executive under an incentive compensation plan,
    practice, policy or program shall lapse and such award shall be deemed fully
    vested.

If as a result of the Change of Control, the Outstanding Company Common Stock is
exchanged for or converted into a different form of equity security and/or the
right to receive other property (including cash), payment in respect of the
underlying awards described in subparagraphs (1), (2) and, with respect to
stock-based awards, (4) hereof shall, to the maximum extent practicable, be made
in the same form. If a Change of Control occurs and Company shareholders do not,
as a group, receive consideration in connection with such Change of Control,
then payment in respect of awards described in subparagraphs (1), (2) and, with
respect to stock-based awards, (4) hereof shall be made in cash based on the
average closing price of the shares of Outstanding Company Common Stock for the
20 trading days immediately preceding the date of the Change of Control.

(b) Benefits Upon First Anniversary of Change of Control. If the Executive has
remained employed by the Company or one of its Affiliated Companies from the
date of a Change of Control which occurs during the Employment Period (including
on the Effective Date) to the date of the first anniversary of such Change of
Control, the performance stock-based awards outstanding immediately prior to
such Change of Control that did not become vested and earned at the time of such
Change of Control pursuant to Section 6(a)(1) shall become vested and earned as
of such first anniversary date and payment in respect of such awards shall be
made as soon as practicable following such date, but in no event later than the
15th day of the third month following the end of the first taxable year in which
the right to such payment arises. The deemed level of achievement with respect
to such awards, as well as the form of payment thereof, shall be as described in
paragraph (a) above.

Termination of Employment. Death or Disability. The Executive's employment shall
terminate automatically upon the Executive's death during the Employment Period.
If the Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 15(b) of this Agreement of its intention to terminate the Executive's
employment. In such event, the Executive's employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the "Disability Effective Date"), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive's duties. For purposes of this Agreement,
"Disability" shall mean the absence of the Executive from the Executive's duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive's legal representative (such
agreement as to acceptability not to be withheld unreasonably). Cause. The
Company may terminate the Executive's employment during the Employment Period
for Cause. For purposes of this Agreement, "Cause" shall mean (i) repeated
violations by the Executive of the Executive's obligations under Section 4 of
this Agreement (other than as a result of incapacity due to physical or mental
illness) which are demonstrably willful and deliberate on the Executive's part,
which are committed in bad faith or without reasonable belief that such
violations are in the best interests of the Company and which are not remedied
in a reasonable period of time after receipt of written notice from the Company
specifying such violations or (ii) the conviction of the Executive of a felony
involving an act of dishonesty intended to result in substantial personal
enrichment at the expense of the Company or its Affiliated Companies. Good
Reason. The Executive's employment may be terminated during the Employment
Period by the Executive for Good Reason. For purposes of this Agreement, "Good
Reason" shall mean:
 1. any failure by the Company to comply with the provisions of Section 4 of
    this Agreement, including without limitation, the assignment to the
    Executive of any duties and responsibilities that are materially
    inconsistent with the Executive's status, offices, titles, and reporting
    requirements as in effect during the 90-day period immediately preceding the
    Effective Date, but excluding for this purpose an isolated, insubstantial
    and inadvertent action not taken in bad faith and which is remedied by the
    Company promptly after receipt of written notice thereof given by the
    Executive;
 2. any failure by the Company to comply with any of the provisions of Sections
    5 or 6 of this Agreement, other than an isolated, insubstantial and
    inadvertent failure not occurring in bad faith and which is remedied by the
    Company promptly after receipt of notice thereof given by the Executive;
 3. the Company's requiring the Executive to be based at any office or location
    other than that described in Section 4 hereof;
 4. any purported termination by the Company of the Executive's employment other
    than as expressly permitted by this Agreement; or
 5. any failure by the Company to comply with and satisfy Section 14(c) of this
    Agreement, provided that such successor has received at least ten days prior
    written notice from the Company or the Executive of the requirements of
    Section 14(c) of the Agreement.

For purposes of this Section 7(c), any good faith determination of "Good Reason"
made by the Executive shall be conclusive.

Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 15(b) of this Agreement. For
purposes of this Agreement, a "Notice of Termination" means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than fifteen
calendar days after the giving of such notice). The failure by the Executive or
the Company to set forth in the Notice of Termination any facts or circumstances
which contribute to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such facts or
circumstances in enforcing the Executive's or the Company's rights hereunder.
Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive's employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination, and (iii) if the
Executive's employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
Obligations of the Company upon Termination. Following a Change of Control: Good
Reason; Other Than for Cause or Disability. If following a Change of Control and
during the Employment Period, the Company terminates the Executive's employment
other than for Cause or Disability or death or the Executive terminates
employment for Good Reason, then:
 1. the Company shall pay to the Executive in a lump sum in cash within 45 days
    after the Date of Termination the aggregate of the following amounts (such
    aggregate being hereinafter referred to as the "Special Termination
    Amount"):
     i.   the sum of (1) the Executive's Annual Base Salary through the Date of
          Termination to the extent not theretofore paid, (2) the product of (x)
          the Annual Bonus in effect at such date and (y) a fraction, the
          numerator of which is the number of days in the current fiscal year
          through the Date of Termination, and the denominator of which is 365
          (such amount to be paid in addition to and not in lieu of any Annual
          Bonus earned for such year), and (3) any accrued vacation pay at the
          Annual Base Salary rate in effect as of the termination of employment,
          in each case to the extent not theretofore paid (the sum of the
          amounts described in subclauses (1), (2), and (3) herein shall be
          called the "Accrued Obligations"); and
     ii.  the amount equal to the product of (1) three [two - Messrs. Stall and
          Rodriguez only], and (2) the sum of (x) the Executive's Annual Base
          Salary and (y) the Executive's Annual Bonus in effect at such date;
          provided, however, that such amount shall be paid in lieu of, and the
          Executive hereby waives the right to receive, any other amount of
          severance relating to salary or bonus continuation to be received by
          the Executive upon termination of employment of the Executive under
          any severance plan, policy or arrangement of the Company; and
     iii. a separate lump-sum equal to the greater of (1) the supplemental
          pension benefit described in Paragraph 1(b) of Annex A that the
          Executive would have been entitled to had his employment continued at
          the compensation level provided for in Sections 5(a) and 5(b) of this
          Agreement for three [two - Messrs. Stall and Rodriguez only] years and
          based upon his Projected Years of Service (as defined in Paragraph
          2(a) of Annex A) and his Projected Age (as defined in Paragraph 2(b)
          of Annex A), or (2) the difference between (x) the actuarial
          equivalent (utilizing for this purpose the actuarial assumptions
          utilized with respect to the FPL Group Employee Pension Plan (or any
          successor plan thereto) (the "Pension Plan") during the 90-day period
          immediately preceding the Effective Date) of the benefit payable under
          the Pension Plan and all supplemental and/or excess retirement plans
          providing benefits for the Executive ("Supplemental Retirement Plans")
          (other than the Payment in Lieu of Lost Future Benefits described in
          Annex A) including, but not limited to the Supplemental Pension
          Benefit as defined in the FPL Group, Inc. Supplemental Executive
          Retirement Plan (the "SERP") which the Executive would receive if the
          Executive's employment continued at the compensation level provided
          for in Sections 5(a) and 5(b) of this Agreement for, and his age
          increased by, three [two - Messrs. Stall and Rodriguez only] years,
          assuming for this purpose that all accrued benefits are fully vested
          and that benefit accrual formulas are no less advantageous to the
          Executive than those in effect during the 90-day period immediately
          preceding the Effective Date, or, if more favorable to the Executive,
          as in effect generally at any time thereafter during the Employment
          Period with respect to other peer executives of the Company and its
          Affiliated Companies, and (y) the actuarial equivalent (utilizing for
          this purpose the actuarial assumptions utilized with respect to the
          Pension Plan during the 90-day period immediately preceding the
          Effective Date) of the Executive's actual benefits (paid or payable),
          if any, under the Pension Plan and the Supplemental Retirement Plans;
     iv.  a separate lump-sum equal to the greater of (1) the supplemental
          matching contribution account described in Paragraph 1(c) of Annex A
          that the Executive would have been entitled to had his employment
          continued at the compensation level provided for in Sections 5(a) and
          5(b) of this Agreement for three [two - Messrs. Stall and Rodriguez
          only] years and assuming that the Executive made After Tax
          Contributions (within the meaning of the FPL Group Employee Retirement
          Savings Plan or any successor plan thereto (the "Retirement Savings
          Plan")) and Pretax Contributions (within the meaning of the Retirement
          Savings Plan) to the Retirement Savings Plan at the highest
          permissible rate (disregarding any limitations imposed by the Code)
          following the Date of Termination, or (2) the difference between (x)
          the value of the Company Account (as defined in the Retirement Savings
          Plan) and any other matching contribution accounts (including, but not
          limited to the Supplemental Matching Contribution Account (as defined
          in the SERP)) under the Supplemental Retirement Plans (other than the
          Payment in Lieu of Lost Future Benefits described in Annex A) which
          the Executive would receive if (A) the Executive's employment
          continued at the compensation level provided for in Sections 5(a) and
          5(b) of this Agreement for three [two - Messrs. Stall and Rodriguez
          only] years, (B) the Executive made pre- and after-tax contributions
          at the highest permissible rate (disregarding any limitations imposed
          by the Code, which may or may not be set forth in the Retirement
          Savings Plan) for three [two - Messrs. Stall and Rodriguez only]
          years, (C) the Company Account and the matching contribution accounts
          are fully vested, and (D) the matching contribution formulas are no
          less advantageous to the Executive than those in effect during the
          90-day period immediately preceding the Effective Date or, if more
          favorable to the Executive, as in effect generally at any time during
          the remainder of the Employment Period with respect to other peer
          executives of the Company and its Affiliated Companies, and (y) the
          actual value of the Executive's Company Account and matching
          contribution accounts (paid or payable), if any, under the Retirement
          Savings Plan and the Supplemental Retirement Plans; and
     v.   if the Change of Control hereunder is also a "change in ownership," a
          "change in effective control" or a "change in the ownership of a
          substantial portion of the assets" of the Company within the meaning
          of Code Section 409A, any compensation previously deferred by the
          Executive (together with any accrued interest or earnings thereon)
          including, without limitation, compensation, bonus, incentive
          compensation or awards deferred under the FPL Group, Inc. Deferred
          Compensation Plan or incentive compensation or awards deferred under
          the FPL Group, Inc. Long-Term Incentive Plan of 1985, the FPL Group,
          Inc. Long-Term Incentive Plan of 1994, or pursuant to any individual
          deferral agreement; provided that, if the Change of Control hereunder
          is not any such event within the meaning of Code Section 409A, payment
          of the foregoing amounts shall be made as soon as practicable
          consistent with Code Section 409A;

 2. the Company shall provide the Executive, if such termination occurs prior to
    the first anniversary of the Change of Control, with the vested and earned
    awards that the Executive would have received pursuant to Section 6(b)
    hereof had the Executive remained employed to the first anniversary of the
    Change of Control;
 3. Subject to the provisions of this paragraph (3):
     A. a pro rata portion of each outstanding performance stock-based award
        granted to the Executive on or after the date of the Change of Control
        shall be fully vested and earned at a deemed achievement level equal to
        the higher of (x) the targeted level of performance for such award or
        (y) the average level (expressed as a percentage of target) of
        achievement in respect of similar performance stock-based awards which
        matured over the three fiscal years immediately preceding the year in
        which the Change of Control occurred; and
     B. a pro rata portion of each other outstanding stock-based award granted
        to the Executive on or after the date of the Change of Control shall be
        fully vested and earned;
     C. a pro rata portion of each outstanding option, stock appreciation right,
        and other award in the nature of a right that may be exercised that was
        granted to the Executive on or after the date of the Change of Control
        and which was not previously exercisable and vested shall become fully
        exercisable and vested; and
     D. the restrictions and forfeiture conditions applicable to any outstanding
        award granted to the Executive on or after the date of the Change of
        Control under an incentive compensation plan, practice, policy or
        program shall lapse and a pro rata portion of such award shall be deemed
        fully vested and earned.

    In determining the pro rata portion of an award that shall become fully
    vested and earned or fully vested and exercisable pursuant to this paragraph
    (3), an Executive shall be deemed to have remained employed to the end of
    the Employment Period (determined without regard to his earlier termination
    of employment). Anything to the contrary notwithstanding, an award shall not
    become vested and earned or vested and exercisable hereunder (and instead
    shall be cancelled) to the extent that pursuant to Section 6 or Section
    8(a)(2) hereof, a similar predecessor award in respect of the same
    performance or vesting period shall have become vested and earned, shall
    have become vested and exercisable or shall have been paid. Payment in
    respect of the underlying awards described in subparagraphs (A), (B) and (D)
    hereof shall be made in the shares to which such awards relate if such
    shares are then admitted for trading on a national securities exchange or
    are then admitted for quotation on a national quotation system as soon as
    practicable following the Date of Termination, but in no event later than
    the 15th day of the third month following the end of the first taxable year
    in which the right to such payment arises. If such shares are not so
    admitted, payment in respect of the underlying awards described in
    subparagraphs (A), (B) and (D) hereof shall be made in cash based on the
    fair market value of the shares (as determined by the board of directors of
    the issuer of such shares in good faith) to which such awards relate. Any
    portion of an award that does not become vested and earned or vested and
    exercisable pursuant to this paragraph (3) shall be cancelled as of the Date
    of Termination.

 4. for a three [two - Messrs. Stall and Rodriguez only] year period commencing
    on the Date of Termination (the "Continuation Period"), or such longer
    period as any plan, program, practice or policy may provide, the Company
    shall continue benefits to the Executive and/or the Executive's family at
    least equal to those which would have been provided to them in accordance
    with the plans, programs, practices and policies described in Sections 5(e)
    and 5(g) of this Agreement if the Executive's employment had not been
    terminated, in accordance with the most favorable plans, practices, programs
    or policies of the Company and its Affiliated Companies applicable generally
    to other peer executives and their families during the 90-day period
    immediately preceding the Effective Date or, if more favorable to the
    Executive, as in effect generally at any time thereafter with respect to
    other peer executives of the Company and its Affiliated Companies and their
    families, provided, however, that if the Executive becomes reemployed with
    another employer and is eligible to receive medical or other welfare
    benefits under another employer provided plan, the medical and other welfare
    benefits described herein shall be secondary to those provided under such
    other plan during such applicable period of eligibility. For purposes of
    determining eligibility of the Executive for retiree benefits pursuant to
    such plans, practices, programs and policies, the Executive shall be
    considered to have remained employed until the end of the Continuation
    Period and to have retired on the last day of such period. In addition to,
    and notwithstanding anything to the contrary in, the foregoing provisions of
    this paragraph (4), and to the extent that the benefit referred to in this
    sentence is more favorable to the Executive than the benefit conferred by
    the foregoing provisions of this paragraph (4), upon termination of
    employment, the Executive shall be entitled without limitation as to period
    to enroll in Access Only Benefits, as defined in the Retiree Benefits Plan
    for Employees of FPL Group, Inc., as amended and restated effective January
    1, 2008 (the "Retiree Benefits Plan"), or in a comparable medical benefits
    arrangement, if the Executive satisfies the eligibility requirements as
    stated in Appendix B to the Retiree Benefits Plan as in effect as of
    December 12, 2008, even if Access Only Benefits, or comparable medical
    benefits, are no longer being provided to other employees of the Company;
    provided, that such medical benefits shall be provided to the Executive to
    the extent that such coverage is available under the Company's health,
    dental and vision plans or can be obtained on commercially reasonable terms;
 5. for the remainder of the Continuation Period and to the extent previously
    paid for or provided by the Company or its Affiliated Companies, the Company
    shall continue to provide the following, consistent with the Company's
    Expense Reimbursement Policy, which is intended to comply with the
    requirements of Code Section 409A and Treasury Regulation Section
    1.409A-3(i)(1)(iv):
     A. social and business club memberships to the Executive (as in effect
        immediately prior to the Date of Termination);
     B. use, maintenance, insurance, and repair of the company car that is in
        the possession of the Executive, until the earlier of the end of the
        lease term or the end of the Continuation Period, at which time the
        Executive may purchase such car (in accordance with the Company's
        then-existing executive car program). The Company shall replace the
        company car in the Executive's possession on the Effective Date with a
        new company car at such time(s) as provided under the Company car policy
        applicable to other peer executives, but in no case less frequently than
        the Company car policy in effect during the 90-day period immediately
        preceding the Effective Date;
     C. up to $15,000 annually for personal financial planning, accounting and
        legal advice;
     D. communication equipment such as a car and/or cellular phone, and home or
        laptop computer until the end of the Continuation Period, at which time
        the Executive may purchase such equipment;
     E. security system at the Executive's residence, and the related monitoring
        and maintenance fees; and
     F. up to $800 annually for personal excess liability insurance coverage;

    To the extent that any of these benefits is determined to be deferred
    compensation subject to Code Section 409A (and ineligible for any exception
    from the application of Code Section 409A), payment shall not be made prior
    to, and shall, if necessary, be deferred to and paid (with interest using
    120% of the applicable federal long-term rate, with compounding, as
    prescribed under Code Section 1274(d)) on the first day of the seventh month
    following the date on which the Executive experiences a separation from
    service (within the meaning of Treasury Regulation Section 1.409A-1(h)).

 6. to the extent not theretofore paid or provided, the Company shall timely pay
    or provide to the Executive any other amounts or benefits required to be
    paid or provided or which the Executive is eligible to receive pursuant to
    this Agreement or otherwise under any plan, program, policy or practice or
    contract or agreement of the Company and its Affiliated Companies, but
    excluding solely for purposes of this Section 8(a)(6) (and subsequent
    sections hereof which make reference to payments of amounts or benefits
    described in this Section 8(a)(6)) amounts waived by the Executive pursuant
    to Section 8(a)(1)(ii); and
 7. the Company shall provide the Executive with the following benefits
    consistent with the Company's Expense Reimbursement Policy, which is
    intended to comply with the requirements of Code Section 409A and Treasury
    Regulation Section 1.409A-3(i)(1)(iv):
     A. If the Executive is required to move his primary residence in order to
        pursue other business opportunities during the Continuation Period, the
        Company shall reimburse the Executive for all such relocation expenses
        incurred during the Employment Period (not in excess of $10,000) that
        are not reimbursed by another employer, including, without limitation,
        assistance in selling the Executive's home and all other assistance and
        benefits that were customarily provided by the Company to transferred
        executives prior to the Effective Date;
     B. If the Executive retains counsel or an accounting firm in connection
        with the taxation of payments made pursuant to Section 11 of this
        Agreement, the Company shall reimburse the Executive for such reasonable
        legal and/or accounting fees and disbursements (not in excess of
        $15,000);
     C. The Company shall continue to pay the Executive's Annual Base Salary
        during the pendency of a dispute over his termination. However, such
        amounts shall not be paid to the Executive prior to, and shall, if
        necessary, be deferred to and paid (with interest at 120% of the
        applicable federal long-term rate, with compounding as prescribed under
        Code Section 1274(d)) on the first day of the seventh month following
        the date on which the Executive experiences a separation from service
        (within the meaning of Treasury Regulation Section 1.409A-1(h)). Amounts
        paid under this subsection are in addition to all other amounts due
        under this Agreement (other than those due under Section 5(a) hereof)
        and shall not be offset against or reduce any other amounts due under
        this Agreement; and
     D. The Company shall provide the Executive with outplacement services
        commensurate with those provided to terminated executives of comparable
        level made available through and at the facilities of a reputable and
        experienced vendor.

Notwithstanding the foregoing, the benefits described in paragraphs (A),(B) and
(D) above are limited to expenses incurred no later than the end of the second
calendar year following the Executive's termination, and the reimbursements will
be made timely upon receipt of the Executive's request for payment (but in no
event later than the third year following such termination).

Following An Effective Date and Prior to a Change of Control: Good Reason; Other
Than for Cause or Disability. If, following an actual Effective Date (i.e., not
a Deemed Effective Date) and prior to a Change of Control, the Company
terminates the Executive's employment during the Employment Period other than
for Cause or Disability or death or the Executive terminates employment for Good
Reason, then:
 1. the Company shall provide the Executive with the payments and benefits
    described under Sections 8(a)(1), (4), (5), (6) and (7);
 2. the Company shall provide the Executive with the benefits the Executive
    would have received under Section 6(a) hereof as if a Change of Control had
    occurred immediately prior to the Date of Termination, except that, for
    purposes of Section 6(a)(1), (i) 100% of each outstanding performance
    stock-based award granted to the Executive which is outstanding immediately
    prior to the Date of Termination shall become fully vested and earned and
    (ii) payment shall be made in the form contemplated by the terms of the
    award.

Deemed Effective Date. If the Executive's employment terminates under
circumstances described in the second sentence of Section 1 hereof, then:
 1. the Company shall provide the Executive with the payments and benefits
    described under Sections 8(a)(1), (4), (5), (6) and (7); and
 2. a pro rata portion of each outstanding performance stock-based award granted
    to the Executive shall be fully vested and earned at a deemed achievement
    level equal to the higher of (x) the targeted level of performance for such
    award or (y) the average level (expressed as a percentage of target) of
    achievement in respect of similar performance stock-based awards which
    matured over the three fiscal years immediately preceding the year in which
    the Date of Termination occurs; payment in respect of such award shall be
    made at the time and in the manner provided under the plan pursuant to which
    such award was granted; and the remainder of the award shall be cancelled,
    subject, however, to the provisions of this paragraph (c);
 3. a pro rata portion of each other outstanding stock-based award granted to
    the Executive shall be fully vested and earned; payment in respect of such
    award shall be made at the time and in the manner provided under the plan
    pursuant to which such award was granted; and the remainder of the award
    shall be cancelled, subject, however, to the provisions of this paragraph
    (c);
 4. a pro rata portion of each outstanding option, stock appreciation right, and
    each other outstanding award in the nature of a right that may be exercised
    that was granted to the Executive and which was not previously exercisable
    and vested shall become fully exercisable and vested; and the remainder of
    each such award shall be cancelled, subject, however, to the provisions of
    this paragraph (c); and
 5. the restrictions and forfeiture conditions applicable to a pro rata portion
    of any outstanding award granted to the Executive under an incentive
    compensation plan, practice, policy or program shall lapse; such portion
    shall be deemed fully vested; and the remainder of each such award shall be
    cancelled, subject, however, to the provisions of this paragraph (c).

For purposes of this paragraph (c), pro ration of the foregoing awards shall be
determined in accordance with the past practice of the Company generally
applicable to peer executives whose employment had been involuntarily
terminated.

Notwithstanding cancellation of awards hereunder, if a Change of Control occurs
following the Date of Termination and the Board determines in good faith prior
to the Change of Control that there is a reasonable relationship between the
Change of Control and the events or circumstances surrounding the Executive's
termination, then the Company shall pay to the Executive, on the 60th day
following the Change of Control, a lump sum cash amount (determined by the Board
in good faith) which, when added to the value received by the Executive under
the provisions of clauses (2)-(5) above, will provide to Executive an aggregate
value equal to the aggregate value that would have been provided to the
Executive under Section 6(a) and Section 8(a)(2) hereof had the Executive
remained employed to the date of the Change of Control and been involuntarily
terminated without Cause immediately thereafter.

Death. Upon the Executive's death during the Employment Period, this Agreement
shall terminate without further obligations to the Executive's legal
representatives under this Agreement, other than for payment of Accrued
Obligations, the Payment in Lieu of Lost Future Benefits described in Annex A,
and the timely payment or provision of the benefits described in Sections
8(a)(4) and 8(a)(6) (the "Other Benefits"). All Accrued Obligations shall be
paid to the Executive's estate or beneficiary, as applicable, in a lump sum in
cash within 30 days of the Date of Termination. The Payment in Lieu of Lost
Future Benefits shall be paid to the Executive's Beneficiary (within the meaning
of the SERP) under the terms set forth in, and pursuant to the elections made
under, the SERP. The term "Other Benefits" as utilized in this Section 8(d)
shall include, without limitation, and the Executive's family shall be entitled
to receive, benefits at least equal to the most favorable benefits provided by
the Company and any of its Affiliated Companies to surviving families of peer
executives of the Company and such Affiliated Companies under such plans,
programs, practices and policies relating to family death benefits, if any, as
in effect with respect to other peer executives and their families at any time
during the 90-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive's family, as in effect on the
date of the Executive's death with respect to other peer executives of the
Company and its Affiliated Companies and their families. Disability. If the
Executive's employment is terminated by reason of the Executive's Disability
during the Employment Period, this Agreement shall terminate without further
obligations to the Executive, other than for payment of Accrued Obligations, the
Payment in Lieu of Lost Future Benefits described in Annex A, and the timely
payment or provision of Other Benefits (as defined in Section 8(d)). All Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination. The Payment in Lieu of Lost Future Benefits shall be
paid to the Executive or his Beneficiary (within the meaning of the SERP), as
the case may be, under the terms set forth in, and pursuant to the elections
made under, the SERP. The term "Other Benefits" as utilized in this Section 8(e)
shall also include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits at least equal to the
most favorable of those generally provided by the Company and its Affiliated
Companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other peer executives and their families at any
time during the 90-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive's family, as in effect at
any time thereafter generally with respect to other peer executives of the
Company and its Affiliated Companies and their families. Cause; Other Than for
Good Reason. If the Executive's employment shall be terminated for Cause during
the Employment Period, this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
Annual Base Salary through the Date of Termination plus the amount of any
compensation previously deferred by the Executive (under the terms set forth in,
and pursuant to the elections made under, the applicable deferred compensation
plan or arrangement), in each case to the extent theretofore unpaid. If the
Executive terminates employment during the Employment Period, excluding a
termination for Good Reason, this Agreement shall terminate without further
obligations to the Executive, other than for Accrued Obligations, the Payment in
Lieu of Lost Future Benefits, if any, described in Annex A to the extent the
Executive is vested in his benefits under the Pension Plan, and the timely
payment or provision of benefits pursuant to the last sentence of Section
8(a)(4) and Section 8(a)(6). In such case, all Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination. The Payment in Lieu of Lost Future Benefits, if any, shall be paid
to the Executive or his Beneficiary (within the meaning of the SERP), as the
case may be, under the terms set forth in, and pursuant to the elections made
under, the SERP. Payment Schedule. Notwithstanding anything to the contrary in
this Agreement, to the extent required to comply with Code Section
409A(a)(2)(B), (i) if the Executive's termination of employment does not
constitute a "separation from service" within the meaning of Code Section 409A,
any taxable payment or benefit which becomes due under this Agreement as a
result of such termination of employment shall be deferred to the earliest date
on which the Executive has a "separation from service" within the meaning of
Code Section 409A; and (ii) if the Executive is deemed to be a "specified
employee" for purposes of Code Section 409A(a)(2)(B), payments due to him that
would otherwise have been payable at any time during the six-month period
immediately following separation from service (as defined for purposes of Code
Section 409A) shall not be paid prior to, and shall instead be payable in a lump
sum as soon as practicable following, the expiration of such six-month period.
Any amounts deferred under this Section 8(g) shall bear interest from the date
originally scheduled to be paid through and including the date of actual payment
at 120% of the applicable federal long-term rate (as prescribed under Code
Section 1274(d)) per annum, compounded quarterly. In addition to the foregoing,
payments that are or become due on account of a Deemed Effective Date shall be
made at the time otherwise provided in this Agreement or, if later, the earlier
of the second anniversary of the Date of Termination and the date of occurrence
of a "change of control" (within the meaning of Code Section 409A and the
regulations thereunder). Non-Exclusivity of Rights.



Except as otherwise expressly provided for in this Agreement, nothing in this
Agreement shall prevent or limit the Executive's continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its Affiliated Companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any contract or agreement with the Company or any of its Affiliated
Companies. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its Affiliated Companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement and consistent with Code Section 409A.



Full Settlement.



The Company's obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as otherwise expressly provided for in
this Agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment. The Company agrees to pay, to the fullest extent
permitted by law (but only to the extent consistent with Code Section 409A), all
legal fees and expenses which the Executive may reasonably incur at all stages
of proceedings, including, without limitation, preparation and appellate review,
as a result of any contest (regardless of whether formal legal proceedings are
ever commenced and regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable Federal rate provided for in Code Section
7872(f)(2)(A).



11.  Certain Additional Payments by the Company.  

(a) Anything in any section of this Agreement other than this Section 11 to the
contrary notwithstanding, in the event it shall be determined that any Payment
(as hereinafter defined) would be subject to the Excise Tax (as hereinafter
defined), then the Executive shall be entitled to receive an additional payment
(the "Gross-Up Payment") in an amount such that after payment by the Executive
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income or employment taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, but excluding any income taxes and penalties imposed
pursuant to Section 409A of the Code, the Executive retains a portion of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments; provided
that, if it is determined that the Executive is entitled to the Gross-Up
Payment, but that the Parachute Value (as hereinafter defined) of all Payments
does not exceed 110% of the Safe Harbor Amount (as hereinafter defined), then no
Gross-Up Payment shall be made to the Executive and the amounts payable under
this Agreement shall be reduced so that the Parachute Value of all Payments, in
the aggregate, equals the Safe Harbor Amount. To the extent that the payment of
any compensation or benefits to Executive from the Company is required to be
reduced by this Section 11, such reduction shall be implemented by determining
the "Parachute Payment Ratio" (as hereinafter defined) for each "parachute
payment" (within the meaning of Section 280G of the Code and then reducing the
parachute payments in order beginning with the parachute payment with the
highest Parachute Payment Ratio. For parachute payments with the same Parachute
Payment Ratio, such parachute payments shall be reduced based on the time of
payment of such parachute payments, with amounts having later payment dates
being reduced first. For parachute payments with the same Parachute Payment
Ratio and the same time of payment, such parachute payments shall be reduced on
a pro rata basis (but not below zero) prior to reducing parachute payments with
a lower Parachute Payment Ratio. Any Gross-Up Payment, as determined pursuant to
this Section 11, shall be paid by the Company to the Executive no later than the
end of the taxable year following the taxable year in which the related taxes
are remitted by the Executive.

(b) Definitions. The following terms shall have the following meanings for
purposes of this Section 11.

(i) "Excise Tax" shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) "Parachute Payment Ratio" shall mean a fraction the numerator of which is
the value of the applicable parachute payment for purposes of Section 280G of
the Code and the denominator of which is the intrinsic value of such parachute
payment.

(iii) "Parachute Value" of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a "parachute payment" under Section 280G(b)(2),
as determined for purposes of determining whether and to what extent the Excise
Tax will apply to such Payment.

(iv) A "Payment" shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(v) The "Safe Harbor Amount" means 2.99 times the Executive's "base amount,"
within the meaning of Section 280G(b)(3) of the Code.

(c) In the event that Federal or state legislation is enacted by imposing
additional excise or supplementary income taxes on amounts payable or benefits
provided to the Executive (other than a mere change in marginal income tax
rates), the Company agrees to review the Agreement with the Executive and to
consider in good faith any changes hereto that may be required to preserve the
full amount of all Payments and the economic purposes of the foregoing
provisions of this Section 11.

Confidential Information. The Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its Affiliated Companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company or any of its Affiliated Companies and
which shall not be or become public knowledge (other than by acts of the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 12 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

13.   Indemnification.

The Company will, to the fullest extent permitted by law, indemnify the
Executive in accordance with the terms of Article VI of the Company's bylaws as
in effect on the date hereof, a copy of which Article VI is attached to this
Agreement as Annex B and made a part hereof by this reference. This
indemnification provision shall survive the expiration or other termination of
this Agreement.



Successors. This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive's legal representatives.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. Miscellaneous. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, without reference
to principles of conflict of laws. The captions of this Agreement are not part
of the provisions hereof and shall have no force or effect. This Agreement may
not be amended or modified other than by a written agreement executed by the
parties hereto or their respective successors and legal representatives. All
notices and other communications hereunder shall be in writing and shall be
given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:



If to the Company:

FPL Group, Inc.
700 Universe Boulevard
Juno Beach, Florida 33408
Attention: Executive Vice President, Human Resources


or such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation. The Executive's or the Company's failure to
insist upon strict compliance with any provision hereof or any other provision
of this Agreement or the failure to assert any right the Executive or the
Company may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason pursuant to Section
7(c)(1)-(5) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement. The
Executive and the Company acknowledge that, except as may otherwise be provided
under this Agreement or any other written agreement between the Executive and
the Company, the employment of the Executive by the Company is "at will" and,
prior to the Effective Date, the Executive's employment may be terminated by
either the Executive or the Company at any time. Moreover, except as provided
herein in the case of a Deemed Effective Date, if prior to the Effective Date,
(i) the Executive's employment with the Company terminates, or (ii) there is a
diminution in the Executive's position (including status, offices, titles, and
reporting requirements), authority, duties, and responsibilities with the
Company or its Affiliated Companies, then the Executive shall have no rights
under this Agreement. From and after the Effective Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, and in furtherance but not in limitation of this, the Executive
hereby waives the right to receive any amount of severance relating to salary or
bonus continuation to be received by the Executive upon termination of
employment of the Executive under the circumstances contemplated hereby under
any severance plan, policy or arrangement of the Company. The Executive and the
Company acknowledge that this Agreement contains the full and complete
expression of the rights and obligations of the parties with respect to the
matters contained in the Agreement. This Agreement supersedes any and all other
agreements, written or oral, made by the parties with respect to the matters
contained in the Agreement.

Notwithstanding anything herein to the contrary, and except in the case of
death, it shall be a condition to the Executive receiving any payments or
benefits under this Agreement that the Executive shall have (a) executed and
delivered to the Company a release of claims against the Company, such release
to be in the Company's then standard form of release; and (b) executed and
delivered to the Company resignations of all officer and director positions the
Executive holds with the Company or its Affiliated Companies, in each case no
later than forty-five (45) days after the Date of Termination unless there is a
genuine dispute as to the Executive's substantive rights under this Agreement
within the meaning of Treasury Regulation 1.409A-3(g) (or any successor
provision).

The Executive and the Company acknowledge that the benefits and payments
provided under this Agreement are intended to comply fully with the requirements
of Code Section 409A. This Agreement shall be construed and administered as
necessary to comply with Code Section 409A and shall be subject to amendment in
the future, in such a manner as the Company may deem necessary or appropriate to
attain compliance; provided, however, that any such amendment shall provide the
Executive with benefits and payments that are substantially economically
equivalent to the benefits and payments that would have been made to the
Executive absent such amendment and the requirements of Code Section 409A.

16. Retention Payment [Messrs. Robo, Stall, Davidson and McGrath only]

If an Effective Date occurs under clause (iv) of Section 1 hereof and if, by
reason of the termination or abandonment of the transaction contemplated by the
definitive agreement referred to in said clause (iv), the Board adopts a
resolution pursuant to Section 3(b) hereof that terminates the Employment
Period, then so long as the Executive had remained employed to the date of
termination or abandonment of such transaction, the Company shall pay the
Executive in a lump sum in cash, within 30 days after the date of the adoption
of such resolution, an amount equal to 50% of the sum of the Executive's Annual
Base Salary and Annual Bonus (each as in effect as of the date of such
termination or abandonment).

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and the
Company has caused this Amended and Restated Executive Retention Employment
Agreement to be executed in its name on its behalf, all as of the day and year
first above written.

 

EXECUTIVE



By

 





         

FPL GROUP, INC.



By

 





 

 

 

ANNEX A
TO THE
FORM OF AMENDED AND RESTATED

EXECUTIVE RETENTION EMPLOYMENT AGREEMENT

 

 

PAYMENT IN LIEU OF LOST FUTURE BENEFITS

(1) Payment in Lieu of Lost Future Benefits.

(a) In General. The Payment in Lieu of Lost Future Benefits to which the
Executive shall be entitled under this Agreement shall be (i) the supplemental
pension benefit described in Paragraph 1(b) of this Annex A, and (ii) the
supplemental matching contribution account described in Paragraph 1(c) of this
Annex A.

(b) Supplemental Pension Benefit. The "supplemental pension benefit" shall be
the greater of (i) the supplemental cash balance accrued benefit described in
Paragraph 1(b)(1) of this Annex A, or (ii) the supplemental unit credit accrued
benefit described in Paragraph 1(b)(2) of this Annex A.

(1) The "supplemental cash balance accrued benefit" is the difference, if any,
between (A) and (B) where:

(A) is the benefit to which the Executive would be entitled under the Pension
Plan as in effect immediately prior to the Change of Control or, if more
favorable to the Executive, as in effect generally at any time thereafter during
the Employment Period with respect to other peer executives of the Company and
its Affiliated Companies, expressed in the normal form of benefit, if such
benefit was computed (i) as if benefits under such plan were based upon the
Executive's Bonus Compensation (within the meaning of the SERP as in effect
immediately prior to the Change of Control), (ii) without the annual
compensation limitation imposed by Code Section 401(a)(17), and (iii) without
the restrictions or the limitations imposed by Code Section 415(b); and

(B) is the sum of the benefits payable to the Executive under the Pension Plan
and the Supplemental Retirement Plans, expressed in the normal form of benefit.

(2) The "supplemental unit credit accrued benefit" is the difference, if any,
between (A) and (B) where:

(A) is the benefit to which the Executive would be entitled under the Prior
Pension Plan (within the meaning of the SERP as in effect immediately prior to
the Change of Control) (provided that the Executive was actually a participant
in the Prior Pension Plan), expressed in the normal form of benefit, if such
benefit was computed (i) as if benefits under such plan were based upon the
Executive's Bonus Compensation, (ii) without the annual compensation limitation
imposed by Code Section 401(a)(17), and (iii) without the restrictions or the
limitations imposed by Code Section 415(b); and

(B) is the sum of the benefits payable to the Executive under the Pension Plan
and the Supplemental Retirement Plans, expressed in the normal form of benefit.

(c) Supplemental Matching Contribution Account. The "supplemental matching
contribution account" shall be an account that is credited annually with (i)
supplemental matching contributions described in Paragraph 1(c)(1) of this Annex
A, and (ii) theoretical earnings described in Paragraph 1(c)(2) of this Annex A.

(1) "Supplemental matching contributions" shall be for each year ending on or
prior to the Effective Date in which the Executive participated in the
Supplemental Retirement Plans and for each year ending after the Effective Date
in which the Executive performs services for the Company or its Affiliated
Companies the difference, if any, between (A) and (B) where:

(A) is the matching contribution allocation for such year to which the Executive
would be entitled under the Retirement Savings Plan as in effect immediately
prior to the Change of Control or, if more favorable to the Executive, as in
effect generally at any time thereafter during the Employment Period with
respect to other peer executives of the Company and its Affiliated Companies if
such allocation were computed (i) as if the matching contribution allocation
under such plan was based upon the Executive's Bonus Compensation, (ii) without
the annual compensation limitation imposed by Code Section 401(a)(17), (iii)
without the restrictions or the limitations imposed by Code Section 415(c), and
(iv) as if he made After Tax Contributions (within the meaning of the Retirement
Savings Plan) and Pretax Contributions (within the meaning of the Retirement
Savings Plan) at the same percentage of Bonus Compensation as he made such
contributions to the Retirement Savings Plan for such years; and

(B) is the sum of the matching contributions allocated or credited to the
Executive under the Retirement Savings Plan and the Supplemental Retirement
Plans for such year.

(2) "Theoretical earnings" shall be the income, gains and losses which would
have been credited on the Executive's supplemental matching contribution account
balance if such account were invested in the Company Stock Fund (within the
meaning of the Retirement Savings Plan) offered as a part of the Retirement
Savings Plan.

(2) Construction and Definitions.

Unless defined below or otherwise in this Annex A, all of the capitalized terms
used in this Annex A shall have the meanings assigned to them in this Agreement:

(a) "Projected Years of Service" shall mean the Years of Service (within the
meaning of the SERP as in effect immediately prior to the Change of Control).
Notwithstanding the foregoing and except in the event the Executive terminates
employment during the Employment Period other than for Good Reason, in
determining the Executive's Years of Service, in addition to his actual Years of
Service he shall be treated as if his employment terminated on the later of the
third [second - Messrs. Stall and Rodriguez only] anniversary of the Date of
Termination or the last day of the Employment Period.

(b) "Projected Age" shall mean the age that the Executive will have attained on
the later of the third [second - Messrs. Stall and Rodriguez only] anniversary
of the Date of Termination or the last day of the Employment Period, except that
in the event the Executive terminates employment during the Employment Period
other than for Good Reason, "Projected Age" shall mean the age of the Executive
on the Date of Termination.



ANNEX B
TO THE
FORM OF AMENDED AND RESTATED

EXECUTIVE RETENTION EMPLOYMENT AGREEMENT



FPL GROUP, INC. AMENDED AND RESTATED BYLAWS

ARTICLE VI. INDEMNIFICATION/ADVANCEMENT OF EXPENSES



Section 1. Right to Indemnification.

Each person who was or is made a party or is threatened to be made a party to or
was or is called as a witness or was or is otherwise involved in any Proceeding
in connection with his or her status as an Indemnified Person, shall be
indemnified and held harmless by the Company to the fullest extent permitted
under the Florida Business Corporation Act (the "Act"), as the same now exists
or may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than the Act permitted the Company to provide prior to
such amendment). Such indemnification shall cover all expenses incurred by an
Indemnified Person (including, but not limited to, attorneys' fees and other
expenses of litigation) and all liabilities and losses (including, but not
limited to, judgments, fines, ERISA or other excise taxes or penalties and
amounts paid or to be paid in settlement) incurred by such person in connection
therewith.



Notwithstanding the foregoing, except with respect to indemnification specified
in Section 3 of this Article VI, the Company shall indemnify an Indemnified
Person in connection with a Proceeding (or part thereof) initiated by such
person only if authorization for such Proceeding (or part thereof) was not
denied by the board of directors of the Company prior to 60 days after receipt
of notice thereof from such person.

For purposes of this Article VI:

(i) a "Proceeding" is an action, suit or proceeding, whether civil, criminal,
administrative or investigative, and any appeal therefrom;

(ii) an "Indemnified Person" is a person who is, or who was (whether at the time
the facts or circumstances underlying the Proceeding occurred or were alleged to
have occurred or at any other time), (A) a director or officer of the Company,
(B) a director, officer or other employee of the Company serving as a trustee or
fiduciary of an employee benefit plan of the Company, (C) an agent or
non-officer employee of the Company as to whom the Company has agreed to grant
such indemnity, or (D) serving at the request of the Company in any capacity
with any entity or enterprise other than the Company and as to whom the Company
has agreed to grant such indemnity.

Section 2. Expenses.

Expenses, including attorneys' fees, incurred by an Indemnified Person in
defending or otherwise being involved in a Proceeding in connection with his or
her status as an Indemnified Person shall be paid by the Company in advance of
the final disposition of such Proceeding, including any appeal therefrom, (i) in
the case of (A) a director or officer, or former director or officer, of the
Company or (B) a director, officer or other employee, or former director,
officer or other employee, of the Company serving as a trustee or fiduciary of
any employee benefit plan of the Company, upon receipt of an undertaking
("Undertaking") by or on behalf of such person to repay such amount if it shall
ultimately be determined that he or she is not entitled to be indemnified by the
Company; or (ii) in the case of any other Indemnified Person, upon such terms
and as the board of directors, the chairman of the board or the president of the
Company deems appropriate.



Notwithstanding the foregoing, in connection with a Proceeding (or part thereof)
initiated by such person, except a Proceeding authorized by Section 3 of this
Article VI, the Company shall pay said expenses in advance of final disposition
only if authorization for such Proceeding (or part thereof) was not denied by
the board of directors of the Company prior to 60 days after receipt of a
request for such advancement accompanied by an Undertaking.

A person to whom expenses are advanced pursuant to this Section 2 shall not be
obligated to repay such expenses pursuant to an Undertaking until the final
determination of any pending Proceeding in a court of competent jurisdiction
concerning the right of such person to be indemnified or the obligation of such
person to repay pursuant to such Undertaking.

Section 3. Protection of Rights.

If a claim for indemnification under Section 1 of this Article VI is not
promptly paid in full by the Company after a written claim has been received by
the Company or if expenses pursuant to Section 2 of this Article VI have not
been promptly advanced after a written request for such advancement accompanied
by an Undertaking has been received by the Company (in each case, except if
authorization thereof was denied by the board of directors of the Company as
provided in Article VI, Section 1 and Section 2, as applicable), the Indemnified
Person may at any time thereafter bring suit against the Company to recover the
unpaid amount of the claim or the advancement of expenses. If successful, in
whole or in part, in such suit, such Indemnified Person shall also be entitled
to be paid the reasonable expense thereof. It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses incurred in
defending any Proceeding in advance of its final disposition where the required
Undertaking has been tendered to the Company) that indemnification of the
Indemnified Person is prohibited by law, but the burden of proving such defense
shall be on the Company. Neither the failure of the Company (including its board
of directors, independent legal counsel, or its shareholders) to have made a
determination, if required, prior to the commencement of such action that
indemnification of the Indemnified Person is proper in the circumstances, nor an
actual determination by the Company (including its board of directors,
independent legal counsel, or its shareholders) that indemnification of the
Indemnified Person is prohibited, shall be a defense to the action or create a
presumption that indemnification of the Indemnified Person is prohibited.



Section 4. Miscellaneous.

(i) Power to Request Service and to Grant Indemnification.

The chairman of the board or the president or the board of directors may request
any director, officer, agent or employee of the Company to serve as its
representative in the position of a director or officer (or in a substantially
similar capacity) of an entity or enterprise other than the Company, and may
grant to such person indemnification by the Company as described in Section 1 of
this Article VI.



(ii) Non-Exclusivity of Rights.

The rights conferred on any person by this Article VI shall not be exclusive of
any other rights which such person may have or hereafter acquire under any
statute, provision of the Charter, bylaw, agreement, vote of shareholders or
disinterested directors or otherwise. The board of directors shall have the
authority, by resolution, to provide for such indemnification of employees or
agents of the Company or others and for such other indemnification of directors,
officers, employees or agents as it shall deem appropriate.



(iii) Insurance Contracts and Funding.

The Company may maintain insurance, at its expense, to protect itself and any
director, officer, employee or agent of or person serving in any other capacity
with, the Company or another corporation, partnership, joint venture, trust or
other enterprise (including serving as a trustee or fiduciary of any employee
benefit plan) against any expenses, liabilities or losses, whether or not the
Company would have the power to indemnify such person against such expenses,
liabilities or losses under the Act. The Company may enter into contracts with
any director, officer, agent or employee of the Company in furtherance of the
provisions of this Article VI, and may create a trust fund, grant a security
interest or use other means (including, without limitation, a letter of credit)
to ensure the payment of such amounts as may be necessary to effect the
advancing of expenses and indemnification as provided in this Article VI.



(iv) Contractual Nature.

The provisions of this Article VI shall continue in effect as to a person who
has ceased to be a director, officer, agent or employee and shall inure to the
benefit of the heirs, executors and administrators of such person. This Article
VI shall be deemed to be a contract between the Company and each person who, at
any time that this Article VI is in effect, serves or served in any capacity
which entitles him or her to indemnification hereunder and any repeal or other
modification of this Article VI or any repeal or modification of the Act, or any
other applicable law shall not limit any rights of indemnification with respect
to Proceedings in connection with which he or she is an Indemnified Person, or
advancement of expenses in connection with such Proceedings, then existing or
arising out of events, acts or omissions occurring prior to such repeal or
modification, including without limitation, the right to indemnification for
Proceedings, and advancement of expenses with respect to such Proceedings,
commenced after such repeal or modification to enforce this Article VI with
regard to Proceedings arising out of acts, omissions or events arising prior to
such repeal or modification.



(v) Savings Clause.

If this Article VI or any portion hereof shall be invalidated or held to be
unenforceable on any ground by any court of competent jurisdiction, the decision
of which shall not have been reversed on appeal, the Company shall nevertheless
(A) indemnify each Indemnified Person as to costs, charges and expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement and
(B) advance expenses in accordance with Section 2 of this Article VI, in each
case with respect to any Proceeding in connection with which he or she is an
Indemnified Person, including an action by or in the right of the Company, to
the fullest extent permitted by any applicable portion of this Article VI that
shall not have been invalidated or held to be unenforceable and as permitted by
applicable law.

